    Case 3:19-cv-07853-BRM-TJB Document 61 Filed 12/31/20 Page 1 of 3 PageID: 1332

                                              Ira S. Nesenoff                        Barbara H. Trapasso           Philip A. Byler
                                              Andrew T. Miltenberg                   Tara J. Davis                 Senior Litigation
                                              ______________________________
                                                                                     Diana R. Warshow              Counsel
                                              Stuart Bernstein
                                                                                     Gabrielle M. Vinci
ATTORNEYS AT LAW
___________________________
                                                                                     Kara L. Gorycki               Amy J. Zamir
nmllplaw.com                                                                         Cindy A. Singh                Jeffrey S. Berkowitz
                                                                                     Nicholas E. Lewis             Rebecca C. Nunberg
                                                                                     Adrienne D. Levy              Counsel
                                                                                     Ryaan Nizam
                                                                                     Regina M. Federico            Marybeth Sydor
                                                                                                                   Title IX Consultant


                                                                  December 31, 2020

VIA ECF
Honorable Brian R. Martinotti, U.S.D.J
United States District Court
District of New Jersey
Clarkson S. Fisher Building
402 East State Street
Trenton, NJ 08608

            Re: John Doe v. Princeton University, et al., Docket No. 3:19-cv-07853 (BRM)(TJB)
                Plaintiff’s Response to Defendants’ Motion for Clarification or Status Conference

Dear Judge Martinotti:

        The undersigned represents the Plaintiff, John Doe, in the above-captioned matter, and
respectfully submits this letter in response to Defendants’ Motion for Clarification or Status Conference
(ECF No. 58). Plaintiff does not oppose Defendants’ request for a status conference, but does oppose
any request by Defendants for leave to file a third motion to dismiss or to further brief the issue of the
sufficiency of Plaintiff’s Title IX claims.

Background

        On February 28, 2020, this Court issued an order and decision granting Defendants’ motion to
dismiss Plaintiff’s Title IX claims pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF Nos. 31-
32). On or about May 29, 2020, the Third Circuit issued a decision adopting a new pleading standard
for Title IX claims. Doe v. Univ. Scis., 961 F. 3d 203 (3d Cir. 2020). On October 7, 2020, Plaintiff filed
a motion for reconsideration of the Court’s dismissal of his Title IX claims in light of the intervening
change in controlling law brought about by the University of the Sciences decision. (ECF No. 49).
Defendants filed an opposition to the motion on November 2, 2020. (ECF No. 52). Plaintiff filed a
reply on November 5, 2020. (ECF No. 53). On December 17, 2020, the Court granted Plaintiff’s
Motion for Reconsideration and vacated the February 28, 2020 order, thereby reinstating Plaintiff’s Title
IX claims. (ECF No. 57-58).


         NEW YORK             |   363 Seventh Avenue |        5th Floor        |   New York, NY 10001   |       T: 212.736.4500
         BOSTON               |   101 Federal Street     |    19th Floor       |     Boston, MA 02110       |    T: 617.209.2188
  Case 3:19-cv-07853-BRM-TJB Document 61 Filed 12/31/20 Page 2 of 3 PageID: 1333

                                                                                          Doe v. Princeton
                                                                                               12/31/2020



        Defendants now seek “clarification” of the Court’s reconsideration decision and appear to assert
that the decision did not fully resolve the issue of the sufficiency of Plaintiff’s Title IX claims under
Rule 12(b)(6), and potentially seek leave to file yet a third motion to dismiss in this matter and/or submit
additional briefing concerning Plaintiff’s Title IX claims. Plaintiff respectfully submits the December
17 order and decision are clear and that further motion practice under Rule 12(b)(6) is unnecessary.

The Reconsideration Motion and Decision

        Defendants assert in their moving papers that “the Court did not rule on the sufficiency of Doe’s
pleadings to sustain a finding of gender bias under the pleading standard set out in University of the
Sciences” and seek to submit further briefing on the sufficiency of Plaintiff’s Title IX allegations under
Rule 12. Plaintiff respectfully submits that: (i) Defendants have already had the opportunity to brief,
and did brief, the issue of whether Plaintiff’s Title IX allegations are sufficient under the new University
of the Sciences standard, and (ii) the Court’s Reconsideration Order found Plaintiff’s allegations
sufficient under the new standard.

        In Plaintiff’s moving papers for the reconsideration motion, Plaintiff argued first that University
of the Sciences constituted an intervening change in controlling law sufficient to permit a motion for
reconsideration, and second, that upon the merits of reconsideration, his pleadings are sufficient per
Rule 12(b)(6) under the new controlling law and the prior dismissal order should be vacated. See ECF
No. 49 at 5-10. Defendants, in their opposition papers, addressed both the question of whether
University of the Sciences did in fact constitute an intervening change in controlling law and the merits
of the motion – to wit, whether application of the University of the Sciences standard to this case
warranted a vacating of the prior order. See ECF No. 52 at 3 (wherein Defendants argued “this Court’s
prior judgment is entirely consistent with the Third Circuit’s approach”); see also ECF No. 52 at 11-15
(addressing the merits of whether Plaintiff’s Title IX claims are sufficient when applying the new
University of the Sciences standard).

       The Court’s December 17 decision makes clear that both prongs of the motion were considered
and ruled upon by the Court, summarizing Plaintiff’s arguments as follows:

               Here, Doe asserts the Third Circuit’s decision in USciences controls and
               requires that the Court vacate its prior decision dismissing the Title IX
               claims. Doe argues USciences adopted a definitive pleading standard for
               Title IX claims. . . . Doe argues in applying the “new, broad, and
               unadorned pleading standard” set forth in USciences, it is clear the
               allegations contained in Doe’s Complaint are “sufficient to state a Title IX
               claim for relief under the new standard and as such, this court should
               reconsider and vacate the February 28, 2020 order and decision.”




                                                Page 2 of 3
  Case 3:19-cv-07853-BRM-TJB Document 61 Filed 12/31/20 Page 3 of 3 PageID: 1334

                                                                                       Doe v. Princeton
                                                                                            12/31/2020



        The Court then walked through each party’s arguments and held that Doe v. University of the
Sciences constituted an intervening change in controlling law and vacated the prior order dismissing the
Title IX claims.

        As a matter of simple logic, the Court’s December 17 decision must have found Plaintiff’s
allegations to be sufficient under Rule 12 when applying the new standard. If the opposite were true, the
Court presumably would have granted the motion for reconsideration but affirmed the prior order.
Indeed, the Court expressly noted that such is an option (ECF No. 56 at 4), and Defendants have
acknowledged that this option was considered (and rejected) by the Court (ECF No. 58-1 at 2).

        Thus, Plaintiff submits the Court has already ruled on the sufficiency of Plaintiff’s Title IX
claims applying the new University of the Sciences standard, and held such allegations sufficient under
Rule 12, vacating the prior dismissal order and reinstating the claims. As such, there is no need for
further briefing. Defendants have had a full and fair opportunity to brief the sufficiency of Plaintiff’s
claims, submitting two motions to dismiss the Complaint in its entirety and arguing the merits again in
their opposition to reconsideration. Those motions have been fully considered and disposed and this
Court has rightfully found Plaintiff’s Title IX, Fundamental Fairness, Breach of Contract, Breach of
Implied Contract, and Breach of the Covenant of Good Faith claims sufficient under Rule 12. It is time
to move forward in this litigation.



                                                            Respectfully submitted,

                                                            NESENOFF & MILTENBERG, LLP

                                                            __/s/ Adrienne Levy___________
                                                            Adrienne Levy, Esq.
                                                            363 Seventh Ave., 5th Floor
                                                            New York, NY 10001
                                                            (212) 736-4500
                                                            alevy@nmllplaw.com

                                                            Attorneys for Plaintiff John Doe



cc: All counsel (via ECF)




                                              Page 3 of 3
